Citation Nr: 1137447	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-03 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right hand/thumb disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for bilateral Athlete's feet.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral lower extremities as a result of treatment at a Department of Veterans Affairs medical facility in October 1990.

6.  Entitlement to a disability rating in excess of 40 percent for service-connected residuals of a fracture, transverse process, L3, with degenerative changes of the lumbar spine.

7.  Entitlement to a compensable disability rating for service-connected residuals of a 5th metacarpal fracture of the right hand.

(In a separate decision, the Board has addressed the issue of entitlement to an annual clothing allowance for 2009).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007, November 2008, July 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The merits of the Veteran's claim for service connection for PTSD and the issues of entitlement to service connection for a right hand/thumb disability, hepatitis C, bilateral Athlete's feet, compensation pursuant to 38 U.S.C.A. § 1151 for VA medical treatment, and increased disability ratings for a lumbar spine disability and residuals of a 5th metacarpal fracture of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  A June 2006 rating decision denied service connection for PTSD on the basis that there was no evidence of a PTSD diagnosis shown to meet all diagnostic criteria, as the diagnoses were not associated with a stressor and the Veteran had provided no alleged stressors.  The Veteran did not perfect his appeal of the adverse determination.

3.  The evidence received since the June 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veteran's claim with respect to VA's duties to notify and assist a claimant.  The Board finds that any defect with respect to content or the timing of the receipt of the notice requirements is harmless error in the case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional delay in the adjudication of this issue, which would result from a remand solely to allow the RO to apply the applicable notification and assistance duties, would not be justified.

Analysis

The Veteran is seeking to reopen his claim of entitlement to service connection for PTSD.  The claim for service connection for PTSD was originally denied in the June 2006 rating decision on the basis that there was no evidence of record of a PTSD diagnosis shown to meet all the diagnostic criteria as the diagnoses of record were not associated with a stressor and the Veteran had not provided any alleged stressors at that time.  The Veteran did not perfect his appeal of the determination.  Therefore, the June 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.204, 20.1103 (2010). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The evidence associated with the claims file subsequent to the June 2006 rating decision includes VA and private treatment records, as well as the Veteran's testimony at his personal hearing.  The Board has thoroughly reviewed the evidence associated with the claims files subsequent to the June 2006 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for PTSD.  This evidence is certainly new, in that it was not previously of record.  The Board also finds March 2011 treatment records and the Veteran's testimony at his personal hearing to be material.  In this regard, the March 2011 VA treatment records show that during a PTSD assessment, the Veteran gave his account of his in-service stressors.  He reported that while he was stationed aboard the USS Saratoga, there had been a fire that killed several sailors and at another time, a sailor he identified as "Maynard" went overboard.  A subsequent March 2011 VA treatment record indicates a diagnosis of PTSD related to "combat" trauma.  During his March 2011 personal hearing, the Veteran testified that he believed the name of the sailor lost at sea was "Billy Minor."  He further testified that the first night he was aboard the USS Saratoga, he was frightened by a plane hitting the flight deck because he thought the ship had either been hit by a bomb or torpedoed.  He also testified that the ship had caught fire below deck while in Singapore.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  As such, the Board finds that this evidence provides a current medical diagnosis of PTSD associated with an alleged stressor, and thus, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, these medical records, as well as the Veteran's testimony regarding his alleged stressors, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for PTSD.  


ORDER

New and material evidence having been received, the Veteran's claim for service connection for PTSD is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran testified at his March 2011 hearing that he has been awarded disability benefits through the Social Security Administration (SSA) for his disabilities.  He did not indicate which disabilities the award was predicated on.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain Social Security Administration decisions and records which may have a bearing on the Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court finds that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  There is no indication that any effort has been made to secure a copy of the actual SSA decision awarding such benefits or any associated medical records.  If such SSA decision and medical records exist, they should be obtained and incorporated into the claims file.  38 U.S.C. § 5103A (West 2002).  

Having reopened the Veteran's previously denied claim of entitlement to service connection for PTSD, the Board may proceed with adjudication of this claim only after ensuring compliance with VA's duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran asserts that service connection is warranted for PTSD.  Post-service VA treatment records demonstrate that the Veteran has been diagnosed with PTSD that has been attributed by the March 2011 VA treatment record to "combat trauma."  Naval history blogs provide independent evidence of a fire aboard the USS Saratoga in October 1972 while in Singapore that killed 3 and injured 12.  Moreover, the Veteran's service treatment records indicate that he received medical treatment aboard the USS Saratoga that same month.  While the foregoing evidence does not corroborate every detail of the Veteran's alleged stressors and does not unequivocally place the Veteran there at the time of each alleged incident, the Board finds that the evidence regarding the ship's fire in Singapore appears consistent with his assertions.  Corroboration of every detail of a claimed stressor is not required.  See Pentecost v. Principi, 16 Vet. App.124 (2002); Suozzi v. Brown, 10 Vet. App. App. 307, 311 (1997) (detailed corroboration of physical proximity to, or firsthand experience with, the alleged stressors is not required in order to establish that the stressors actually occurred).  Therefore, the Board finds that there is sufficient corroboration of record of the Veteran's alleged stressor regarding the fire aboard the USS Saratoga in October 1972.  

Although the Veteran has been diagnosed with PTSD in the past, he should be provided a VA psychiatric examination to determine if he currently has PTSD as a result of the corroborated stressor identified above.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request all documents pertaining to any award of benefits from the SSA, and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.

2.  Thereafter, VA should arrange for the Veteran to undergo a VA psychiatric examination by a physician with appropriate expertise to determine the nature, extent and etiology of the Veteran's PTSD, if found to be present.  All indicated studies should be performed, to include psychological testing if appropriate, and all findings should be reported in detail.  The Veteran's claims files, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report is to reflect that such a review of the claims files was made.  The Board has accepted that the Veteran's stressor regarding the fire aboard the USS Saratoga in October 1972 is corroborated, as discussed above.  The examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has PTSD as a result of the corroborated stressful event.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  If the examiner is unable to give an opinion without resorting to speculation, the report should so state.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

3.  Thereafter, VA should readjudicate the issues on appeal, to include consideration of entitlement to service connection for PTSD on a de novo basis.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


